[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JUNE 15 2007
                             No. 06-16327                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00179-CV-BH-B

BRENDA L. HARRISON,


                                                           Plaintiff-Appellant,

                                  versus

MICHAEL J. ASTRUE,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                              (June 15, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Brenda Harrison appeals the district court’s order affirming the

Commissioner’s denial of her application for disability and disability insurance

benefits, 42 U.S.C. § 405(g). Harrison raises two issues on appeal. We address

each issue in turn.

                                          I.

      Harrison first asserts the Administrative Law Judge (ALJ) failed to apply the

correct standard in evaluating the testimony of her husband. Harrison notes the

following portion of the ALJ’s opinion:

      Mr. Harrison’s statements regarding the severity of his wife’s pain
      and her difficulties relative to that pain appear to be based solely on
      his wife’s statements to him inasmuch as he could not know the true
      severity of someone else’s pain and he failed to provide specific
      examples of instances or occurrences substantiating his otherwise
      conclusory statements.

Harrison contends the ALJ misstated the evidence by stating that Harrison’s

husband did not provide examples to substantiate his statements. Additionally,

Harrison argues the ALJ did not cite any authority supporting his standard for

evaluating witness testimony. Harrison asserts the ALJ violated 20 C.F.R.

§§ 404.1512 and 1513, Social Security Ruling 96-7p, and Social Security Ruling

06-03p.

      The ALJ is required to apply a three-part test in evaluating a claimant’s

subjective testimony of pain. The pain standard requires:

                                          2
       (1) evidence of an underlying medical condition and either
       (2) objective medical evidence that confirms the severity of the
       alleged pain arising from that condition or (3) that the objectively
       determined medical condition is of such a severity that it can be
       reasonably expected to give rise to the alleged pain.

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). “If the ALJ decides not to

credit a claimant’s testimony as to her pain, he must articulate explicit and

adequate reasons for doing so.” Id. at 1561-62. When an ALJ explicitly finds a

claimant’s testimony is not credible, the credibility determination as to a spouse

may be implied by that rejection. See Tieniber v. Heckler, 720 F.2d 1251, 1254-55

(11th Cir. 1983) (explicit credibility finding as to spouse not required if implicit

rejection of that testimony is obvious); Allen v. Schweiker, 642 F.2d 799, 801 (5th

Cir. April 15, 1981) (credibility determination as to spouse was clearly implied in

explicit ruling on claimant’s testimony).1

       Statements by spouses may be considered as other evidence of a claimant’s

impairment pursuant to 20 C.F.R. §§ 404.1512 and 1513. Social Security Ruling

96-7p provides that an assessment of the credibility of an individual’s statements

about pain or other symptoms must be based on all of the evidence in the case

record, including objective medical evidence, the individual’s statements,



       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent decisions of the Fifth Circuit rendered prior to October 1,
1981.

                                                3
statements by treating or examining physicians, and other information. Social

Security Ruling 06-03p provides the Social Security Administration will consider

testimony from non-medical sources, such as spouses. That ruling also states

      Although there is a distinction between what an adjudicator must
      consider and what the adjudicator must explain in the disability
      determination or decision, the adjudicator generally should explain the
      weight given to opinions from these “other sources,” or otherwise
      ensure that the discussion of the evidence in the determination or
      decision allows a claimant or subsequent reviewer to follow the
      adjudicator's reasoning, when such opinions may have an effect on the
      outcome of the case.

S.S.R. 06-03p.

      The ALJ explicitly stated he found Harrison’s testimony “not entirely

credible.” He supported that conclusion by noting: (1) the lack of objective

evidence to support her claims; (2) her activities, including maintaining a

household for herself and two small children, and having the ability to do yard

work, drive an automobile, shop, and care for her own personal needs; and

(3) “[t]he infrequent and often total lack of continuous medical treatment.”

Harrison does not challenge the ALJ’s rejection of her subjective complaints of

pain. While Harrison questions the manner in which the ALJ rejected her

husband’s testimony, “there was a clear, though perhaps implicit, rejection of the

subjective testimony as to the disabling nature of [Harrison’s] pain.” See Allen,

642 F.2d at 801. It is true there were inconsistencies in the manner in which the

                                          4
ALJ rejected Mr. Harrison’s testimony. The ALJ stated Mr. Harrison had not

given examples substantiating his statements while noting Mr. Harrison’s

testimony that he observed Harrison having difficulty standing and walking.

Harrison also points to other specific examples given by Mr. Harrison. It is also

true, however, that the ALJ in this case, unlike the one in Tieniber, provided a

reason for rejecting the spouse’s testimony. Even assuming, arguendo, the ALJ

erred in making the inconsistent statement and in applying the standard he applied

in evaluating Mr. Harrison’s testimony, that error was harmless. See Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (finding ALJ’s mischaracterization of

claimant’s past relevant work was harmless error because such characterization

was irrelevant where the ALJ found no severe impairment). The ALJ found the

subjective testimony regarding the disabling nature of Harrison’s pain was not

entirely credible, and he gave reasons to support that determination. See Lewis v.

Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997) (stating we review the

Commissioner’s decision to determine if it is supported by substantial evidence

and based on proper legal standards). Thus, even if there was error, it did not

affect the ALJ’s final determination in this case.



                                          II.



                                           5
      Harrison next contends the ALJ erred by finding a different residual

functional capacity in 2004 than he found in 2001, when he was considering the

same medical records and employing the same reasoning. According to Harrison,

any determination where there has been a decrease in the severity of medical

symptoms must be based on improvements in the symptoms, signs, and/or

laboratory findings associated with the impairments in order to meet the

requirements of 20 C.F.R. § 404.1594. Harrison asserts the ALJ gave no

articulated explanation regarding how he arrived at each residual functional

capacity.

      Social Security Administration regulations provide:

      [m]edical improvement is any decrease in the medical severity of your
      impairment(s) which was present at the time of the most recent
      favorable medical decision that you were disabled or continued to be
      disabled. A determination that there has been a decrease in medical
      severity must be based on changes (improvement) in the symptoms,
      signs and/or laboratory findings associated with your impairment(s).

20 C.F.R. § 404.1594(b)(1) (emphasis added).

      The 2001 decision was vacated, and thus, the ALJ was not bound by that

decision. Additionally, Harrison was never classified as disabled, so the ALJ was

not required to show medical improvement under 20 C.F.R. § 404.1594 because

that regulation refers to improvements that have taken place since “the most recent

favorable decision that you were disabled or continued to be disabled.” Moreover,

                                         6
the ALJ’s determination that Harrison could perform sedentary work was

supported by the evidence.

      Sedentary work involves lifting no more than 10 pounds at a time and
      occasionally lifting or carrying articles like docket files, ledgers, and
      small tools. Although a sedentary job is defined as one which
      involves sitting, a certain amount of walking and standing is often
      necessary in carrying out job duties. Jobs are sedentary if walking
      and standing are required occasionally and other sedentary criteria are
      met.

20 C.F.R. § 404.1567. A few examples of the evidence supporting the ALJ’s

conclusion are: (1) Harrison reported that she was able to drive and take care of her

own personal needs; (2) x-rays of Harrison’s knee and lumbar spine taken in 1989

were normal; and (3) Harrison admitted that she was not undergoing back

treatment at the time of the 2001 hearing and that it had been approximately a year

and a half to two years since she last had treatment for her back.

      The ALJ clearly articulated the reasoning behind the determination. The

ALJ noted:

      during the relevant period under consideration, the claimant possessed
      the physical capacities and limitations to sit for two hours at a time, up
      to a maximum of six hours in an eight hour workday, stand and/or
      walk for a total of two hours in an eight hour workday, and frequently
      lift and/or carry 10 pounds, with no restriction in her ability to use her
      hands and arms for simple grasping, fine manipulation, pushing and
      pulling or frequent reaching.

The ALJ added he “assigned determinative evidentiary weight to the medical



                                          7
findings and opinions expressed by the claimant’s treating military physicians, Dr.

C. Lipton and Dr. Michael LeCompte, as well as the evidence contained in the

treatment records from the various Navy and Army clinics and hospitals.” The

ALJ’s residual functional capacity determination was supported by substantial

evidence, and the ALJ clearly articulated the manner in which he arrived at that

determination.

      AFFIRMED.




                                         8